DETAILED ACTION
Status of Claims
Tin the response filed December 10, 2020, Applicant amended claims 1-5, 10-14, 16, and 18-20. Claims 7, 8, and 15 were canceled, and claims 21-23 were added. Claims 1-6, 9-15, and 16-23 are pending in the current application. 

Response to Arguments

Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.  Applicant asserts that the Sehn does not disclose 1) providing a plurality of composite overlay previews for display within a preview interface displayed on the client device, each composite overlay preview including a visual representation of a composite overlay user interface view from the plurality of composite overlay user interface views, 2) detecting a selection of a composite overlay preview from the plurality of composite overlay previews displayed within the preview interface, and 3) providing for display, in response to detecting the selection, a composite overlay user interface view corresponding to the composite overlay preview because Sehn appears to display a single filter rather than a plurality of overlay filters. Examiner respectfully disagrees. Regarding 1), Column 3; lines 28-33 of Sehn discloses, “the result of a second swipe motion, which results in an object specific filter 600 being presented.  In this case, the object specific filter 600 relates to the identification of a door in the photo.  The identification of the door may result in the supply of a variety of filters for different door colors.” Here, a variety of filters are shown for a specific image. Regarding 2) and 3), Column 3, lines 40-43 of Sehn discloses, “the next operation is to select a photo filter 310. Selection of a photo filter may include selection of one or more available filters The photo may then be saved with the applicable filter or filters.” Again, the selection is made from one or more available filters, then the selected filter is displayed. 


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-14, 16, 18, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sehn (US 9,407,816 B1).

Regarding claims 1, 10, and 16, Sehn discloses a computer-implemented method comprising: 
capturing, at a client device, an image (Column 2, lines 45-48: client accesses the photo filter module over network  to activate the application, which serves the photo prompt to the client
. A user at the client takes a photo); 
determining a plurality of graphical user interface overlay elements for the image (Column 2: lines 58-59: The geolocation may be used to designate photo filters relevant to the geolocation  and Column 3, lines 7-11: the established preferences may be derived from prior use patterns. For example, explicitly stated or derived preferences may indicate that photo filters with a temperature overlay, date and/or time overlay be supplied); 
creating a plurality of composite overlay user interface views by, for each composite overlay user interface view, overlaying one or more graphical user interface overlay elements from the plurality of graphical user interface overlay elements on the image (Column 2, lines 60-62: if the geolocation is proximate to a beach, then photo filters to augment a beach setting (e.g., a color filter for water, sand and/or sky) may be supplied); 
providing a plurality of composite overlay previews for display within a preview interface displayed on the client device, each composite overlay preview including a visual representation of a composite overlay user interface view from the plurality of composite overlay user interface views (Column 3; lines the result of a second swipe motion, which results in an object specific filter 600 being presented.  In this case, the object specific filter 600 relates to the identification of a door in the photo.  The identification of the door may result in the supply of a variety of filters for different door colors); 
detecting a selection of a composite overlay preview from the plurality of composite overlay previews displayed within the preview interface (Column 3, lines 40-42: the next operation is to select a photo filter 310. Selection of a photo filter may include selection of one or more available filters), and 
providing for display, in response to detecting the selection, a composite overlay user interface view corresponding to the composite overlay preview (Column 3, lines 42-43: The photo may then be saved with the applicable filter or filters). 
Regarding claims 3 and 11, Sehn discloses: 
determining context information for the image ((Column 2, lines 51-54: The photo filter module monitors the client device activity to determine if a photo is taken. If so, the attributes of the photograph and client device are evaluated); and 
wherein determining the plurality of graphical user interface overlay elements for the image comprises determining the plurality of graphical user interface overlay elements based on the context information for the image (Column 2: lines 54-55: Photo filters are selected and supplied 306 based upon the evaluation).
Regarding claim 4, Sehn discloses:
determining the context information for the image comprises determining a current location of the client device (Column 2 lines 56-58: the attributes of the client device may include geolocation of the client device, which is collected from the GPS processor); and
determining the plurality of graphical user interface overlay elements based on the context information for the image comprises determining one or more graphical user interface overlay elements associated with the current location (Column 2: lines 58-59: The geolocation may be used to designate photo filters relevant to the geolocation). 
Regarding claim 5, Sehn discloses wherein determining the one or more graphical user interface overlay elements associated with the current location comprises determining at least one of a graphical user interface overlay element corresponding to current weather at the current location or a graphical user interface overlay element with a name of a location proximate to the current location (Column 3, lines 9-11: explicitly stated or derived preferences may indicate that photo filters with a temperature overlay, date and/or time overlay be supplied, Column 3, lines 37-38: This filter also includes an overlay of the temperature when the photo was taken; Column 2, lines 62-66: The geolocation may be used to select a filter with a brand associated with an establishment proximate to the geolocation. For example, a restaurant or store may sponsor a photo filter that includes a brand associated with the restaurant or store).
Regarding claim 9, Sehn discloses wherein the graphical user interface overlay elements comprise one or more of filters, overlays, animations, or props (Column 3, lines 9-11: explicitly stated or derived preferences may indicate that photo filters with a temperature overlay, date and/or time overlay be supplied).
Regarding claim 12, Sehn discloses: 
determining the context information for the image comprises determining one or more interests of a user associated with the computing device (Column 3, lines 9-11: explicitly stated or derived preferences may indicate that photo filters with a temperature overlay, date and/or time overlay be supplied); and 
determining the plurality of graphical user interface overlay elements based on the context information for the image comprises determining one or more graphical user interface overlay elements indicating the one or more interests of the user (Column 3, lines 9-11: explicitly stated or derived preferences may indicate that photo filters with a temperature overlay, date and/or time overlay be supplied).
Regarding claim 13, Sehn discloses wherein determining the plurality of graphical user interface overlay elements based on the context information for the image comprises generating one or more graphical user interface overlay elements based on the context information for the image (Column 2, lines 51-54: The photo filter module monitors the client device activity to determine if a photo is taken. If so, the attributes of the photograph and client device are evaluated, and Column 3, lines 7-11: the established preferences may be derived from prior use patterns. For example, explicitly stated or derived preferences may indicate that photo filters with a temperature overlay, date and/or time overlay be supplied).
Regarding claim 14, Sehn discloses wherein determining the plurality of graphical user interface overlay elements for the image comprises determining a sponsored graphical user interface overlay element (Column 2, lines 62-66: The geolocation may be used to select a filter with a brand associated with an establishment proximate to the geolocation. For example, a restaurant or store may sponsor a photo filter that includes a brand associated with the restaurant or store).
Regarding claim 18, Sehn discloses wherein the at least one processor causes the system to determine the plurality of graphical user interface overlay elements for the image by selecting graphical user interface overlay elements associated with context terms that match context information for the image  (Column 3, lines 7-11: the established preferences may be derived from prior use patterns. For example, explicitly stated or derived preferences may indicate that photo filters with a temperature overlay, date and/or time overlay be supplied).
Regarding claim 19, Sehn discloses wherein the at least one processor causes the system to determine the plurality of graphical user interface overlay elements for the image by generating a text element that indicates context information for the image (Column 2, lines 62-66: text element includes brand name of restaurant or store).
Regarding claim 21, Sehn discloses modifying a graphical user interface overlay element within the composite overlay user interface view in response to detecting one or more user interactions with the graphical user interface overlay element (Column 3, lines 25-28: FIG. 5 illustrates the result of a first swipe motion, which results in a darkening filter 500 being applied to the original photo. Another swipe motion may result in another filter being presented).
Regarding claim 22, Sehn discloses wherein modifying the graphical user interface overlay element comprises modifying at least one of a position of the graphical user interface overlay element within the composite overlay user interface view, a color of the graphical user interface overlay element, or a size of the graphical user interface overlay element (Column 3, lines 25-28: FIG. 5 illustrates the result of a first swipe motion, which results in a darkening filter 500 being applied to the original photo. Another swipe motion may result in another filter being presented).
Regarding claim 23, Sehn discloses wherein providing the plurality of composite overlay previews for display within the preview interface comprises providing a first subset of composite overlay previews from the plurality of composite overlay previews for display within the preview interface(Column 3; lines 28-33: the result of a second swipe motion, which results in an object specific filter 600 being presented.  In this case, the object specific filter 600 relates to the identification of a door in the photo.  The identification of the door may result in the supply of a variety of filters for different door colors); and 
further comprising providing a second subset of composite overlay previews from the plurality of composite overlay previews for display within the preview interface in response to a user interaction with the preview interface(Column 3; lines 28-33: the result of a second swipe motion, which results in an object specific filter 600 being presented.  In this case, the object specific filter 600 relates to the identification of a door in the photo.  The identification of the door may result in the supply of a variety of filters for different door colors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sehn (US 9,407,816 B1) in view of Bouguerra et al. (US 2012/0069028 A1).

Regarding claim 6, Sehn does not explicitly disclose: 
performing facial detection on the image; and 
positioning at least one graphical user interface overlay element on the image based on a location of one or more detected facial features.
Bouguerra teaches:
performing facial detection on the image (Paragraph [0065]: the location of one or more features associated with the selected animated video emoticon is detected within the video stream); and 
positioning at least one graphical user interface overlay element on the image based on a location of one or more detected facial features (Paragraphs [0020]: the term "animated video emoticon" refers to a modification of a video stream.  Types of modifications include: 1) augmentation of features identified in the video stream, 2) removal and replacement of such identified features with a graphic (2D or 3D), image, and/or video, or 3) overlay of a graphic (2D or 3D), image, and/or video on top of the video stream based on the location of the identified features and [0065]: the features to be detected are associated with the selected type of video emoticon.  For example, the `surprised` animated video emoticon may be associated with a pair of eyes, forehead, mouth, and/or other facial features, and [0069]: the tracked features associated with the selected video emoticon are augmented).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sehn to disclose performing facial detection on the image, and positioning at least one graphical user interface overlay element on the image based on a location of one or more detected facial features as taught by Bouguerra because it would have effectively increased user 
Regarding claim 20, Sehn does not explicitly disclose:
 the at least one processor causes the system to: 
capture, by the camera, the image by capturing a real-time video stream from the camera; and 
create the plurality of composite overlay user interface views by overlaying the one or more graphical user interface overlay elements on the real-time video stream.
Bouguerra teaches:
the at least one processor causes the system to: 
capture, by the camera, the image by capturing a real-time video stream from the camera (Paragraph [0049]: video chat client 243 may support video-chat sessions, wherein a video of a user may be captured using video capture device 259 and streamed to another user for display with display 254.  Additionally or alternatively, a video of the other user may be captured and streamed to video chat client device 200 for display with display); and 
create the plurality of composite overlay user interface views by overlaying the one or more graphical user interface overlay elements on the real-time video stream (Paragraphs [0020]: the term "animated video emoticon" refers to a modification of a video stream.  Types of modifications 
include: 1) augmentation of features identified in the video stream, 2) removal and replacement of such identified features with a graphic (2D or 3D), image, and/or video, or 3) overlay of a graphic (2D or 3D), image, and/or video on top of the video stream based on the location of the identified features, [0065]: the features to be detected are associated with the selected type of video emoticon.  For example, the `surprised` animated video emoticon may be associated with a pair of eyes, forehead, mouth, and/or other facial features, [0069]: the tracked features associated with the selected video emoticon are augmented).
.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sehn (US 9,407,816 B1) in view of Allen et al. (US 2016/0085863 A1).

Regarding claim 2, Sehn does not explicitly disclose:
 generating a ranking of the plurality of composite overlay user interface views and providing the plurality of composite overlay previews within the preview interface in an order based on the ranking.
Allen teaches:
generating a ranking of the plurality of composite overlay user interface views and providing the plurality of composite overlay previews within the preview interface in an order based on the ranking (Paragraph [0096]: the ranking or priority of displaying the media filter in the client device 110 of the user may be based on the profile of the user or the number of "check-ins" of the user at the restaurant).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sehn to disclose generating a ranking of the plurality of composite overlay user interface views and providing the plurality of composite overlay previews within the preview interface in an order based on the ranking as taught by Allen because it would have effectively increased user interaction within a social networking system.  Sehn discloses a photo filter module with instructions executed by a processor to identify when a client device captures a photograph (Sehn Abstract). Using 
Regarding claim 17, Sehn does not explicitly disclose:
the at least one processor further causes the system to share a selected composite overlay user interface view via a social networking system.
Allen teaches:
the at least one processor further causes the system to share a selected composite overlay user interface view via a social networking system (Paragraph [0097]: the media filter may be restricted and available only to the user and the social network (e.g., friends or other users in different categories) of the user of the client device 110.  As such, the user may forward the media filter to his friends).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sehn to disclose the at least one processor further causes the system to share a selected composite overlay user interface view via a social networking system as taught by Allen because it would have effectively increased user interaction within a social networking system.  Sehn discloses a photo filter module with instructions executed by a processor to identify when a client device captures a photograph (Sehn Abstract). Using the system and method for a media filter publication application of Allen would improve the experience associated with mobile wireless digital photography (Allen Paragraph [0002]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621